DETAILED ACTION
Status of the Claims
This is in response to the amendment filed on 8/17/21.  Claims 1-17 are pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim rejections under 35 USC § 112 to the original Claims have been withdrawn.




Claim Rejections - 35 USC § 102
Claims 1-6, 11 and 13 are rejected under 35 U.S.C. 103 as being anticipated by Hu (CN 107 230 268).
Regarding Claim 1, Hu discloses a method for information prompt, which is applied to an intelligent door lock system ([0007] a smart door lock that plays voice information based on the user's interest in opening the door), comprising:
when detecting that an intelligent electronic door lock performs an operation for unlocking a door, determining a target user behavior type ([0007] user attempting to unlock door) corresponding to the operation for unlocking the door ([0007] smart door lock collects the unlocking information input by the user outside the door through the unlocking information collection unit);
obtaining target user concern data corresponding to the target user behavior type ([0007] identify the user who enters the door, and unlock the door; choose to play music or alerts or weather forecasts [0004] according to the user's personal information or interest list or hobby list);
generating to-be-output prompt information based on the target user concern data ([0007] voice information is generated based on the user’s personal information or interest list…the corresponding relationship between the unlocking information and the user is preset);
wherein, the prompt information is configured for prompting a user to perform a target behavior ([0046], [0050] health consultation/healthy living advice) or the voice content that users want to hear when entering and leaving the house); and 
outputting the prompt information ([0007] according to the user’s personal information or interest list, the voice information is played through the speaker).
Regarding the new limitation Hu teaches the target user concern data is scene information ([0025] uses image information to identify user; [0030] camera uses images to determine users entering and leaving  (the Specification of the current disclosure describes scene information as data gathered by a proximate sensor, as taught in paragraph [0091], Hu teaches scene information as images captured on a camera)) acquired by an information acquisition device ([0025] camera) corresponding to the target user behavior type (behavior being a user trying to enter through door).

camera, [0025] user's going out process generally faces the door, and depending on the setting of the camera device, image information of different angles of the user going out in the door area can be captured); wherein, the camera uses images to determine users entering and leaving); and determining the collects each user’s information, [0023] collects user’s information [0025] uses image information to identify user).
Regarding Claim 3, Hu discloses the step of obtaining target user concern data corresponding to the target user behavior type comprises:  determining the target user concern data corresponding to the target user behavior type from a correspondence between user behavior types and user concern data ([0007] the corresponding relationship between the unlocking information and the user’s preferences including health consultation is preset).
3>Regarding Claim 4, Hu discloses before the step of determining the target user concern data corresponding to the target user behavior type from a correspondence between user behavior types and user concern data, the method further comprises:  determining target identity information of a user targeted by the operation for unlocking the door ([0007]); the step of determining the target user concern data corresponding to the target user behavior type from a correspondence between user behavior types and user concern data comprises: determining the target user concern data for both the target user behavior type and the target identity information from a correspondence between the user behavior types, identity information and the user includes identity information, preferred songs and health consultation for each user [0020], [0023], [0025], [0026]).
3>Regarding Claim 5, Hu discloses before the step of determining the target user concern data corresponding to the target user behavior type from a correspondence between user behavior types and user concern data, the method further comprises: determining a target system time when the operation for unlocking the door is detected; the step of determining the target user concern data corresponding to the target user behavior type from a correspondence between user behavior types and user concern data comprises: determining the target user concern data for both the target user behavior type and the target system time from a correspondence between the user behavior types, system time and the user concern data ([0048] the system chooses to play long messages when entering and playing short messages when going out according to the length of the information content, or according to the timeliness of the information content, such as News alerts, choose to enter or go out to play at the closest time).
4>Regarding Claim 6, Hu discloses before the step of determining the target user concern data for both the target user behavior type and the target identity information from a correspondence between the user behavior types, identity information and the user concern data, the method further comprises: determining a target system time when the operation for unlocking the door is detected; the step of determining the target user concern data for the target user behavior type from a correspondence between the user behavior types, identity information and the user concern data comprises: determining the target user concern data for the target user behavior type, the target identity information and the target system time from a correspondence between the user behavior types, the identity information, the system time and the user concern data ([0048]).

obtaining target biometric information of the user targeted by the operation for unlocking the door, and determining the target identity information corresponding to the target biometric information from a mapping relationship between biometric information and the identity information ([0018] the unlocking information collection unit is a biological information collection unit that compares the collected biological information of the user outside the door with the registered biological information);
wherein, the target biometric information is acquired by a biometric information detection module associated with the intelligent door lock system ([0018]); or,

Regarding Claim 13, Hu discloses a system for information prompt ([0007]), comprising:
an intelligent electronic door lock ([0007]), a gateway device ([0061] the smart door lock also includes a networking unit, such as a WIFI module, which connects the smart door lock to a network server) and at least one information acquisition device ([0025] camera);
wherein, the gateway device is configured for establishing a communication connection between the intelligent electronic door lock and the at least one information acquisition device ([0061] network; [0025] camera);
image information);
the intelligent electronic door lock is configured for: when it is detected that the intelligent electronic door lock performs an operation for unlocking a door, determining a target user behavior type corresponding to the operation for unlocking the door ([0007] attempting to enter a door);
obtaining first-type scene information transmitted by a first-type information acquisition device ([0025] image information);
wherein, the first-type information acquisition device is an information acquisition device, in the at least one information acquisition device, corresponding to the target user behavior type ([0007] once user is identified using image information [0025] songs, forecasts, updates may be presented; [0046], [0050] health consultation/healthy living advice);
determining the first-type scene information as the target user concern data; generating to-be-output prompt information based on the target user concern data ([0007], [0046], [0050] health consultation/healthy living advice);
wherein, the prompt information is configured for prompting a user to perform a target behavior 




Claim Rejections - 35 USC § 103
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Scalisi (US 2017/0034485).
3>Regarding Claim 7, Hu discloses before the step of outputting the prompt information, the method further comprises:  obtaining information transmitted by camera); wherein, the through image monitoring, it can not only identify the users entering and leaving the house, but also determine the content of the scene outside the user, such as whether the user is carrying a pet, whether it is on the phone, whether it is a disabled person, whether it is an elderly or a child, whether it is convenient to move, etc. Play the corresponding prompt voice information according to the characteristics of the scene), but doesn’t teach outputting second-type scene information.
In the same field of endeavor, Scalisi discloses a security system can include an electronic doorbell comprising a first camera configurable to capture an image of a first zone, a button configurable to enable a visitor to sound an electronic chime, and a first microphone configurable to capture sounds. The security system can also include an electronic garage door controller communicatively coupled to the electronic doorbell, the electronic garage door controller comprising a second camera configurable to capture an image of a second zone, and a second microphone configurable to capture sounds. The security system can also include a remote computing device communicatively coupled to at least one of the electronic doorbell and the electronic garage door controller. The remote computing device can be configurable to .
Scalisi discloses displaying a second scene information ([0125] the image displayed by the screen of the remote computing device 1306 may switch from the images from the first camera 1307 to the images from the second camera 1314).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Scalisi in order to provide a better views from different angles to better recognize anyone at the door.
7>Regarding Claim 8, Hu discloses the step of outputting information and the prompt information comprises:  determining whether a condition for preferentially outputting scene information is met ([0057] presences of individual(s)); if the condition for preferentially outputting scene information is met, outputting the information and the prompt information in a first output order ([0057] play the corresponding prompt voice information according to the characteristics of the scene), but doesn’t teach outputting second type scene information in preferential order.
Scalisi discloses displaying a second scene information ([0125]) in a preferential order ([0093] computing devices are assigned a priority and computing devices with a higher priority can terminate the communication of lower priority devices).
8>Regarding Claim 9, Scalisi discloses the step of determining whether a condition for preferentially outputting scene information is met comprises: determining whether a preset priority corresponding to the second-type information acquisition device is higher than a predetermined priority threshold; if yes, determining that the condition for preferentially outputting scene information is met; if not, determining that the condition for preferentially outputting scene information is not met; or, determining whether a preset priority corresponding .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hyde et al. (Hyde; US 2016/0042582).
Regarding Claim 10, Hu discloses the step of determining a target user behavior type corresponding to the operation for unlocking the door comprises:
when the operation for unlocking the door is a first predetermined operation ([0007]), or when an image acquisition module (camera) associated with the intelligent door lock system identifies first predetermined information, determining that the target user behavior type corresponding to the operation for unlocking the door is the user entering the door ([0025] camera; [0057] identifies users entering through image detection);
wherein, the first predetermined operation is an operation performed when an exterior lock of the intelligent electronic door lock acquires data and the data is verified successfully ([0007]; [0021] verification result);
the first predetermined information is an image in which the user is located outside the door before the operation for unlocking the door is performed ([0030] images of the doorway area, recognizes the user information about entering); and
when the operation for unlocking the door is a second predetermined operation, or when the image acquisition module associated with the intelligent door lock system identifies second predetermined information, determining that the target user behavior type corresponding to the can also identify the users leaving the door);

the second predetermined information is an image in which the user is located outside the door after the operation for unlocking the door is performed ([0057] image monitoring, it can not only identify the users entering and leaving the house), but doesn’t teach detecting an unlocking operation by a handle operation.
In the same field of endeavor, Hyde discloses a lock, such as a padlock or a door lock, having radio frequency identification (RFID) and/or Bluetooth capabilities is disclosed. The control system in the lock may obtain identifying information from a user device presented close to the lock, and operates an actuator to unlock the lock based on the identifying information.
Hyde teaches detecting an unlocking operation by a handle operation ([0015] the lock may include an automatic back unlock means configured to detect operation of the internal handle to unlock the door)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Hyde in order to provide known leaving operations of a door handle to make accurately determine a user is leaving and provide relevant information.




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 107 230 268) in view of Foster (US 2013/0017812).
Regarding Claim 12, Hu discloses an intelligent electronic door lock, comprising:
 ([0007] part of the controller), and a communication interface ([0016] unlocking information input by the user);


when it is detected that the intelligent electronic door lock performs an operation for unlocking a door, determining a target user behavior type corresponding to the operation for unlocking the door ([0007] user attempting to unlock door); obtaining target user concern data corresponding to the target user behavior type ([0007]);
generating to-be-output prompt information based on the target user concern data ([0007]);
wherein, the prompt information is configured for prompting a user to perform a target behavior health consultation/healthy living advice); and
outputting the prompt information ([0046], [0050]), but doesn’t specify a bus and memory.

Foster teaches a processor, a bus and memory ([0114] computer system 1300 includes a processor or multiple processors 1305 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both), and a main memory 1310 and a static memory 1315, which communicate with each other via a bus1320).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Foster using readily available components to efficiently carry out instructions for interaction with a user at a door.
Regarding the new limitation Hu teaches the target user concern data is scene information ([0025] uses image information to identify user; [0030] camera uses images to determine users entering and leaving  (the Specification of the current disclosure describes scene information as data gathered by a proximate sensor, as taught in paragraph [0091], Hu teaches scene information as images captured on a camera)) acquired by an information acquisition device ([0025] camera) corresponding to the target user behavior type (behavior being a user trying to enter through door).






Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Scalisi.
Regarding Claim 14, Hu discloses a system for information prompt ([0007]), comprising:
an intelligent electronic door lock ([0007]), a gateway device ([0061] WIFI) and at least one information acquisition device ([0025] camera);
wherein, the gateway device is configured for establishing a communication connection between the intelligent electronic door lock and the at least one information acquisition device ([0061]);
the at least one information acquisition device is configured for acquiring scene information of a scene in which the at least one information acquisition device is located ([0025]);
the intelligent electronic door lock is configured for: when it is detected that the intelligent electronic door lock performs an operation for unlocking a door, determining a target user behavior type corresponding to the operation for unlocking the door ([0007]);
determining target user concern data corresponding to the target user behavior type from a correspondence between user behavior types and user concern data ([0007], [0025], [0046], [0050] health consultation/healthy living advice);
generating to-be-output prompt information based on the target user concern data ([0007], [0025], [0046], [0050]);
wherein, the prompt information is configured for prompting a user to perform a target behavior health consultation/healthy living advice);
biometric information transmitted by a second-type information acquisition device ([0018] biological information collection unit);
wherein, the biometric information acquisition device is an information acquisition device, in the at least one information acquisition device, corresponding to the target user behavior type ([0007] behavior type being attempting to enter a door…information is used to determine playback preferences to the identified user); and

Scalisi discloses displaying a second scene information ([0125] the image displayed by the screen of the remote computing device 1306 may switch from the images from the first camera 1307 to the images from the second camera 1314).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Scalisi in order to provide a better views from different angles to better recognize anyone at the door.
Regarding Claim 15, Hu discloses a mobile terminal ([0019] voice information, and password information sent by the mobile electronic terminal including smart phones [0021]);
wherein, the mobile terminal is configured for generating the correspondence between the user behavior types and the user concern data based on a received user instruction ([0021] mobile electronic terminals include smart keys, active access control cards, smart phones, or electronic terminals associated with mechanical keys. There is a short-range wireless communication between the electronic terminal and the smart door locks), 
Scalisi discloses displaying a second scene information remote computing device ([0125] the image displayed by the screen of the remote computing device 1306).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Scalisi, further in view of Johnson et al. (Johnson; 2016/0189454).
Regarding Claim 16, Hu discloses a network server);
wherein, the cloud server is configured for storing the correspondence between the user behavior types and the user concern data, determining the target user concern data corresponding to the target user behavior type from the correspondence between the user behavior types and the user concern data, after receiving a data request carrying the target user behavior type from the intelligent electronic door lock ([0061] saves user interest list information in the server); and
feeding back the target user concern data to the intelligent electronic door lock ([0061] sends relevant voice information to the smart door lock); and
the intelligent electronic door lock is further configured for sending the data request carrying the target user behavior type to the cloud server, and receiving the target user concern data fed beak by the cloud server ([0061] continuously and automatically updates relevant voice information through the network), but doesn’t specify a cloud server.
In the same field of endeavor, Johnson discloses a system for locking or unlocking a lock at a door of an intelligent door lock system at a dwelling by a designated dwelling user. An 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with Johnson using readily available components to efficiently store valuable image data at a remote server.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hu and Foster.
Regarding Claim 17, Hu discloses performing the method of claim 1 ([0007]).
Foster teaches a non-transitory machine-readable storage medium for storing a computer program therein; wherein, the computer program is executed by a processor ([0114]).












                                                                                                            
Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive for the following reasons:
Arguments:
A.	Applicant argues that it can be seen that the voice output unit of Hu merely plays the voice information that the user is interested in. However, the voice information fails to prompt the user to perform a target behavior, that is, a behavior related to the voice information. 
It is respectfully submitted that Hu identifies the user with the camera  ([0007] user is identified using image information, using a camera as taught in [0025],[0030]) and prompts the user to perform a target behavior ([0007], [0046], [0050] health consultation/healthy living advice).  The voice information includes prompts for the user to perform target behavior, like health consultation and healthy living common sense as taught in paragraphs ([0046], [0050]). 
B.	Applicant argues that the voice information in Hu is not the scene information acquired by the information acquisition device. As stated above, the voice information in Hu is some news (including daily news, sport news, and news or information regarding health consultation) that the user is interested in, rather than the scene information acquired by the information acquisition device (for example, various sensors). Therefore, based on the voice information in Hu, the user does not need to perform the target behavior related to the voice information. 
Furthermore, as recited in paragraphs [0020]-[0026] of Hu, a camera in an acquisition device for acquiring user information is used to acquire a user image. However, in Hu, the user image acquired by the camera is used to identify a user entering or leaving the door or the number of users entering or leaving the door. However, the user image acquired by the acquisition device is not output by the voice output unit, that is, is not the voice content that the 
It is respectfully submitted that the voice information (health consultation, interest list) is based on scene information gathered by the camera (user identity gathered by the camera).  The voice information of Hu is used to read on the claimed outputted prompt and the image recognition is used to read on the scene information.
The claim does not require that the sensed information be directly included as part of the outputted prompt, but rather that the sensed information (in this case the identity of the user) be used to create the prompt (the personalized message based on who the user is).














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Chiu (US 2017/0175419) teaches an intelligent door lock system (Abstract), comprising: when detecting that an intelligent electronic door lock performs an operation for unlocking a door ([0025] 210 of Fig 2; detects status of the door lock;), determining a target user behavior type corresponding to the operation for unlocking the door (220 of Fig 2 analyzing a time range of the unlocking status for the door lock to generate the access time period); obtaining target user concern data corresponding to the target user behavior type, wherein the target user concern data is scene information (230 of Fig 2 deterring that a current access time period does not exist in the access time period (the Specification of the current disclosure describes scene information as data gathered by a proximate sensor, as taught in paragraph [0091], Chiu teaches scene information as an unlocking status outside of an access time period)) acquired by an information acquisition device ([0021] detection module 110 is configured to continuously detect a status of a door lock by using a sensor, and the status of the door lock comprising an unlocking status and a locking status…the sensor may be an infrared sensor, a magnetic sensor, or a pressure sensor) corresponding to the target user behavior type ([0025] the behavior being trying to unlock the door outside an access time period); generating to-be-output prompt information based on the target user concern data ([0027], Fig 4 the prompt message includes captions, such as "An abnormal access time period is detected); wherein, the prompt information is configured for prompting a user to perform a target behavior ([0027] please click the link below to complete confirmation if it is not abnormal) and the target behavior is a behavior corresponding to the target user concern data; and outputting the prompt information (Fig 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MARK S RUSHING/Primary Examiner, Art Unit 2685